Citation Nr: 0217779	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

(The issues of entitlement to service connection for a 
back disorder and entitlement to service connection for a 
psychiatric disorder will be the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from November 6, 1977 to January 9, 1978.  

The RO denied service connection for a back disorder in a 
rating decision of June 1978.  The appellant was informed 
of that decision in a letter dated in July 1978.  He did 
not respond with a timely notice of disagreement and the 
June 1978 rating action became final.  

This matter now comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of June and 
November 2000 that again denied service connection for a 
back disorder.  The issues listed on the title page of 
this decision are now before the Board for further 
appellate consideration.  The Board is undertaking 
additional development with respect to the claim of 
entitlement to service connection for a back disorder and 
the issue of entitlement to service connection for a 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3009, 3104 (January 23, 2002) (to be codified at 
38 C.F.R.§ 19.9(a)(2)).  When this development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and 
reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.  

Only the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection 
for a back disorder will be discussed in the decision 
below.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for a 
back disorder was previously denied by the RO in 
unappealed rating decision of June 1978.  

2.  The evidence received since the June 1978 rating 
decision denying service connection for a back disorder is 
new and material and must be considered to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed 
rating decision of June 1978 that denied service 
connection for a back disorder is new and material: the 
appellant's claim for service connection for this disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In a Statement of the Case dated in April 2002, the RO 
informed the appellant of the provisions of the VCAA and 
the relevance of this legislation to his current claims.  
This document advised him of the evidence needed to 
substantiate his claims, and of who was responsible for 
obtaining what evidence.  Moreover, this document also 
informed the appellant of the pertinent law and 
regulations governing the reopening of a claim for service 
connection based on new and material evidence.  

In regard to the appellant's application to reopen his 
claim for service connection for a back disorder, the 
Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  Generally, the provisions of this 
liberalizing law, to include the implementing regulations, 
are "potentially applicable to claims pending on the date 
of the VCAA's enactment."  See Holliday v. Principi, 14 
Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Notably, however, provisions related to reopening 
previously denied claims are only applicable to claims 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the appellant's request to 
reopen his claim for service connection for a back 
disorder was made in September 1997, the new regulations 
relative to reopening previously denied and final claims 
are not applicable in regard to this case.  

The evidence that was record at the time of the June 1978 
denial of service connection for a back disorder consisted 
of service medical records from the appellant's period of 
ACDUTRA that showed treatment in November and December 
1977 for low back pain.  This was said to be of insidious 
onset without a specific injury or prior history.  The 
appellant received a limited physical profile due to this 
complaint and the assessments were back strain.  No 
examination prior to separation from ACDUTRA was of 
record.  

The evidence that has been associated with the record 
since the June 1978 denial of service connection for a 
back disorder includes medical records from the U.S. 
Postal Service that show treatment in 1982 for back pain 
following a work related injury.  These records also show 
occasional subsequent treatment for back pain.  

Statements from Hamanshu Patel M.D., reveal treatment in 
2000 for low back pain assessed as a lumbosacral strain.  
The appellant reported a history of a chronic back injury 
since 1977.  Additional private clinical records reflect 
continuing subsequent treatment for low back pain.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by ACDUTRA.  38 U.S.C.A. §§  101(24), 106, 1110, 1131 
(West 1991 & Supp. 2002).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  
38 C.F.R. § 3.303(d) (2001).  

The basis for the RO's denial of service connection for a 
back disorder in June 1978 was, essentially, that the 
evidence showed that the appellant's inservice low back 
symptoms were acute and transitory and resolved without 
residuals noted subsequent to service.  

As noted above, the evidence added to the record 
subsequent to the June 1978 denial of service connection 
for a low back disorder shows that the appellant did have 
complaints of low back pain subsequent to service and 
these records also provide a history of a chronic low back 
disability since 1977.  Such evidence is new because it 
was not previously of record and is not cumulative of 
evidence previously considered by the rating board in June 
1978.  Such evidence is also material to the appellant's 
claim for service connection for a back disorder since it 
raises the possibility that the appellant has had chronic 
low back pain since his period of ACDUTRA in 1977-1978.  
Such evidence is of sufficient significance that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Since new and material evidence has been received, the 
claim for service connection for a back disorder is 
reopened.


ORDER

New and material evidence having been submitted, the 
appellant's application to reopen his claim for service 
connection for a back disorder is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

